February 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 EX PARTE JIMMY CHARLES HOLLOWAY,

NO. 14-12-00505-CR

                     ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The court orders the judgment AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jimmy Charles Holloway.
      We further order this decision certified below for observance.